DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Claim Status
Claims 42-62 are pending.
Claims 1-41 were cancelled.
Claims 46 and 48-51 are withdrawn as being directed to a non-elected invention, the election having been made on 1/11/2021.
Claims 42-45, 47, and 52-62 have been examined.

Priority
This application is a 371 of PCT/EP2018/077724 10/11/2018, which claims foreign priority of EPO EP17196171.7 filed on 10/12/2017 and EPO EP18167870.7 filed on 04/18/2018.

Affidavit/Declaration Under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 12/01/2021 is insufficient to overcome the rejection of claims 42-45, 47, 52-54, and 56-61 based upon Henriksen et al. in view of Drucker in view of Mabilleau et al. and in view of Irwin et al. as set forth in the last Office action. However, the rejection is withdrawn due to a more relevant prior art combination used for the new ground of rejection. See response to argument below.

Withdrawn Rejection
The rejection of claim 62 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the amendment of claim 62 to be an independent claim overcomes the rejection.
The rejection of claims 42-45, 47, 52-54, and 56-61 under 35 U.S.C. 103 as being unpatentable over Henriksen et al., in view of Drucker, in view of Mabilleau et al. and in view of Irwin et al. is withdrawn because a more relevant combination of Naot et al., in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker is used as a new ground of rejection.
The rejection of claim 55 under 35 U.S.C. 103 as being unpatentable over Henriksen et al. in view of Drucker in view of Mabilleau et al., in view of Irwin et al., and further in view of Henriksen et al. is withdrawn because a more relevant prior art combination is used as a new ground of rejection.



New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-45, 47, and 52-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-43 and 62 are unclear with respect to a functional fragment of SEQ ID No: 1 and a functional fragment of SEQ ID No: 2. The metes and bounds of claims 42-43 and 62 are indefinite because it is unclear whether the same limitation of at least 60% sequence identity of SEQ ID Nos: 1-2 functional variants is also applied to a functional fragment of SEQ ID Nos: 1-2 or not. If a functional fragment of SEQ ID Nos: 1-2 has a sequence identity different from 60%, the claims would be rejected under 112(b) due to a broader range limitation and a narrow range limitation in the same claim. Claims 44-45, 47, and 52-61 are rejected as depending on claim 43.
MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 42-45, 47, 52-54, and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Naot et al. (Front Endocrinol (Lausanne). 2014; 5: 70), in view of Mabilleau et al. (Bone 91 (2016) 102–112, previously cited 4/13/2021), in view of Henriksen et al. (Bone 34 (2004) 140– 147, previously cited 4/13/2021), and in view of Drucker (Gastroenterology 2002;122:531-544, previously cited 4/13/2021).
Claim 42 is drawn to a method of administering one or more compositions comprising, separately or together, a GIP peptide at least 60% sequence identity to SEQ ID NO: 1 and a GLP-2 peptide at least 60% sequence identity to SEQ ID NO: 2. The limitation of “inhibiting bone resorption and stimulating bone formation” is a treatment result without adding a manipulated step to the method of administering a GIP peptide and a GLP-2 peptide; thus, a combination of GIP and GLP-2 to treat a bone disease would be necessary to satisfy the limitation of “inhibiting bone resorption and stimulating bone formation”. 

    PNG
    media_image1.png
    383
    756
    media_image1.png
    Greyscale
Naot et al. show GIP peptide inherently comprising a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption; whereas, GLP-2 mainly inhibits bone resorption shown as follows (p5, Fig 1B). Naot’s figure 1B demonstrates that one of ordinary skill in the art before the effective filing date of this invention would recognize a dual effect peptide of GIP promotes other hormone peptide secretion (e.g., insulin) to further stimulating bone formation.
Naot et al. do not explicitly teach administration of an exogenous GIP able to inhibit bone resorption or a GIP peptide sequence compared to the instant SEQ ID NO: 1.
Mabilleau et al. show administration of GIP agonist to increase endogenous GIP level in

    PNG
    media_image2.png
    142
    583
    media_image2.png
    Greyscale
vivo able to decrease (reading on inhibit) osteoclast-mediated bone resorption in animals (p110, Fig 6), consistent with Naot’s teachings (p5, Fig 1B). Mabilleau et al. further suggesting administration of an exogenous GIP as an alternative strategy to increase GIP level in vivo to inhibit bone resorption. Mabilleau et al. teach the administered exogenous GIP can be a native GIP (reading on the elected GIP of SEQ ID NO: 1) or a modified GIP with a D-amino acid or acetylation of the N-terminal amino acid shown above (p103, Table 1). Mabilleau et al. further suggest administration of an exogenous GIP to treat osteoporosis by inhibiting osteoclasts and bone resorption (p111, col 2, para 1).
Naot et al. in view of Mabilleau et al. do not explicitly teach administration of an exogenous GLP-2 peptide able to inhibit bone resorption or a GLP-2 peptide sequence compared to the instant SEQ ID NO: 2.

    PNG
    media_image3.png
    238
    529
    media_image3.png
    Greyscale
Similarly, Henriksen et al. teach “Reduction of nocturnal rise in bone resorption by subcutaneous GLP-2” (Title). Henriksen et al. teach GLP-2 is a 33-amino acid polypeptide, corresponding to amino acid 126–158 in proglucagon (p140, col 2) and the human GLP-2(1-33) can be synthesized (p142, col 2, GLP-2 peptide). Drucker is recited to show the human GLP-2 peptide sequence of 126–158 in proglucagon above (p532-p533; Fig 1-2) with 100% identity to the elected GLP-2 of sequence ID NO: 2. Because both Mabilleau’s GIP and Henriksen GLP-2 are able to perform the same therapeutic purpose to reduce/inhibit bone resorption consistent with Naot et al. (p5, Fig 1B), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Mabilleau’s GIP peptide and Henriksen’s GLP-2 peptide (either separately or together) to inhibit bone resorption (reading on inhibition of increased bone resorption) or other bone disorders in a subject. Mabilleau’s GIP peptide inherently comprises a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption as evidenced by Naot et al. (p5, Fig 1B), reading on the limitation in claims 42-44. MPEP 2143(I) states “Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results.” In the present case, a combination of Mabilleau’s GIP peptide and Henriksen’s GLP-2 peptide to reduce/inhibit bone resorption and stimulate bone formation as suggested by Naot et al. (p5, Fig 1B) is obvious.
With respect to claims 45 and 47, Mabilleau et al. further suggest the use of GIP to treat osteoporosis by inhibiting osteoclasts (p111, col 2, para 1).
With respect to claim 52, Mabilleau et al. teach acetylation of the N-terminal amino acid of GIP (p103, Table 1).
With respect to claim 53, Mabilleau et al. teach administration of GIP to decrease/inhibit osteoclast-mediated bone resorption in animals (p110, Fig 6). Irwin et al. further teach GIP has a dual effect of increasing bone formation (reading on stimulating bone formation) and decreasing bone resorption (p1043, col 1, GIP and bone).
With respect to claim 54, Mabilleau’s GIP and Henriksen GLP-2 are able to perform the same therapeutic purpose to reduce/inhibit bone resorption, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Mabilleau’s GIP peptide and Henriksen’s GLP-2 peptide (either separately or together) to a subject in need.
With respect to claim 56-57, Henriksen et al. teach subcutaneous administration of GLP-2 (Title; p142, col 1, study 2).
With respect to claims 58-59, Henriksen et al. teach the administration is at bedtime around 10:00 a.m. as follows (p141, Fig 1A).

    PNG
    media_image4.png
    154
    730
    media_image4.png
    Greyscale

With respect to claim 60, Henriksen et al. teach the administration is at bedtime (e.g., 10:00 pm) and administered again after 3 hours at 1:00 p.m. (p141, Fig 1B).

    PNG
    media_image5.png
    156
    719
    media_image5.png
    Greyscale

With respect to claim 61, Mabilleau et al. suggest further administration of clinically available DPP-4 inhibitor drugs to hamper the degradation of peptide hormones (p111, col 2, para 1).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the exogenous peptides of Mabilleau’s GIP and Henriksen’s GLP-2 as a combination therapy to treat a bone resorption disease (e.g., osteoporosis) because both references teach the use of an exogenous peptide for the same purpose to reduce/inhibit bone resorption/disorder. Naot et al. is recited as evidence to show Mabilleau’s GIP peptide inherently comprising a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption; whereas, GLP-2 mainly inhibits bone resorption known in the art (p5, Fig 1B). Drucker is further recited to show the human GLP-2 peptide sequence of 126–158 in proglucagon above (p532-p533; Fig 1-2) with 100% identity to the elected GLP-2 of sequence ID NO: 2. The combination would have reasonable expectation of success because both GLP-2 and GIP are able to reduce/inhibit bone resorption. 
Applicant’s Arguments
(i)	The disclosure of Irwin is limited to discussion of the role that physiological, endogenous GIP may have on bone formation, and Irwin contains no disclosure relating to exogenous GIP (Remarks, para 2-3).
ii)	Irwin et al. is a scientific review containing only two paragraphs relating to GIP and bone and the statements in Irwin regarding the effects of GIP on bone metabolism are based on three scientific articles (Remarks, p8, para 4).
iii)	Applicant’s instant declaration filed on 12/1/2021 argues Zhong et al. 2003 and Zhong et al. 2007 only relate to possible effects of GIP in osteoclast-mediated bone resorption, similar to Mabilleau. Zhong et al. 2003 and Zhong et al. 2007 do not demonstrate or even speculate on a possible role of GIP (neither endogenous nor exogenous) in bone formation because Bollag et al. teach cell lines exposed to physiological levels of endogenous GIP and respond by showing enhanced collagen synthesis and alkaline phosphatase (ALP) activity (P. 1228, column 2). Thus, Bollag et al. cannot be used to argue that exogenous GIP administered in combination with exogenous GLP-2 may have a dual effect of stimulating bone formation and decreasing bone resorption (Remarks, p8, last two para bridging to p9, para 1-2). 
iv)	An unexpected result that the present application shows for the first time that exogenous GIP can counteract GLP-2 negative effects on bone formation because (a) declaration submitted July 12, 2021, with reference to Fig. B (page 2 of the declaration): "present application establishes that the initial osteoblast-boost by GIP may protect the osteoblast against the later inhibitory effect of GLP-2 on these cells, to improve the overall effect of administering both. GIP thus 'un-couples' the GLP-2-regulation of the osteoblast/-clast system to counteract the GLP-2 mediated inhibition of osteoblast activity and (b) This is surprising in itself because normally, when a drug decreases osteoclast activity it will also negatively affect the osteoblast activity." Applicant submits that this aspect of the previous response has not been adequately considered and nothing in the new rejection, which adds the Irwin reference, makes up for the deficiencies of the previous rejection in this regard (p9 last para).
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (ii) are not persuasive because the arguments do not apply to the new ground of rejection based on Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker. In particular, Mabilleau’s exogenous GIP is a native GIP (reading on the elected GIP of SEQ ID NO: 1) identical to the endogenous native GIP with respect to the peptide’s structure and function. Thus, Mabilleau’s exogenous GIP is expected to have a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption after administration into a patient same as the endogenous GIP. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Furthermore, Bollag’s MG63 and SaOS2 are osteoblast derived cell lines and cultured in the absence of osteoclasts, but Bollag’s conditions are distinct from the closest prior art teaching of GIP together with GLP-2 and other hormone peptides in the presence of both osteoblasts and osteoclasts taught by Naot et al. (p5, Fig 1B). The examiner officially requests applicant to present more relevant data to support the assertion that exogenously administered native GIP does not perform the same effect of the native endogenous GIP under the same conditions taught by Naot et al.
Applicant’s argument (iii) is not persuasive because applicant failed to compare the instant invention with the closest prior art reference of Naot et al. Naot et al. show GIP peptide inherently comprising a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption; whereas, GLP-2 inhibits bone resorption (p5, Fig 1B). Naot et al. further show a combination of GIP and GLP-2 with other hormone peptide to balance inhibiting bone resorption and stimulating bone formation as laws of nature. None of the references as argued by applicant show any data based on GIP together with GLP-2 and other hormone peptides in the presence of both osteoblasts and osteoclasts taught by Naot et al.
Applicant’s argument (iv) is not persuasive for the reasons as follows:
[AltContent: textbox ([img-media_image6.png]
[img-media_image7.png])](iv)(a) The declaration Figure B submitted on 7/12/2021 shown as follows (copied from p5, Fig 3D of Skov-Jeppesen et al. Bone, 2021 Jun 19,152) is not commensurate in scope with the claims in terms of (1) the data from specific GIP and GLP-2 peptide sequences do not represent the entire genus of 60% sequence identity to the GIP or GLP-2 peptide sequences as claimed, (2) the specific dosages of GIP and GLP-2 are not found as a limitation in the claims, and (3) the duration or time frame of treatment effect is not found as a limitation in the base claim. Applicant further argues the unexpected advantage of combining GIP and GLP-2 was not known. MPEP 2144 (IV) states “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005)”. Finally, synergistic effect of combining GIP and GLP-2 is NOT unexpected because the administered GIP promotes other hormone peptide secretion (e.g., insulin) to further stimulating bone formation as laws of nature demonstrated by Naot et al. shown as follows (p5, Fig 1B).

    PNG
    media_image1.png
    383
    756
    media_image1.png
    Greyscale






(iv)(b) The argument of “a drug decreases osteoclast activity it will also negatively affect the osteoblast activity” is not applicable to the GIP peptide because Naot et al. show the claimed GIP peptide inherently comprising a dual effect on osteoblast for stimulating bone formation and on osteoclast for inhibiting resorption shown above (p5, Fig 1B).
For at least the reasons above, the arguments are not persuasive. 


2.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker as applied to claims 42-45, 47, 52-54, 56-62 and further in view of Henriksen et al. (US 6,770,620 B2, referred as Henriksen-patent, previously cited 4/13/2021).
Claim 55 is drawn to the composition further comprising a GLP-1R agonist.
Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker teach a combination therapy of administering GIP and GLP-2 to treat osteoporosis as applied to claims 42-45, 47, 52-54, and 56-62 above.
Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker do not explicitly teach the composition further comprising a GLP-1R agonist.
Henriksen-patent teaches both GLP-1 inhibit bone resorption and promote bone formation (col 9, line 5-15). Henriksen-patent teaches the GLP molecule is a GLP-1 variant of GLP-1 (7-36) or (7-37) human peptide (col 10, line 63-67). Because both GLP-1 and GLP-2 are capable of inhibiting bone resorption, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine GLP-1 and GLP-2 for the same purpose of inhibiting bone resorption, reading on the limitation of a GLP-1R agonist in claim 55.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker) with Henriksen-patent’s GLP-1 because (a) Naot et al. in view of Mabilleau et al., in view of Henriksen et al., and in view of Drucker teach a composition comprising GIP and GLP-2 to inhibit bone resorption and (b) Henriksen-patent suggests a combination of both GLP-1 and GLP-2 to inhibit bone resorption and promote bone formation (col 9, line 5-15). The combination would have reasonable expectation of success because the references teach administration of GLP-2 to inhibit bone resorption. MPEP 2143(I) states “Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results.” In the present case, a combination of GIP and GLP-2 with Henriksen-patent’s GLP-1 for the same purpose to reduce/inhibit bone resorption is obvious.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
23-April-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615